 STACO, INC.Staco, Inc. and United Furniture Workers of America,AFL-CIO, Petitioner. Case i-RC- 15176January 31, 1978DECISION AND ORDER DIRECTINGHEARINGBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to anddeterminative challenges in an election held on June29, 1977,1 and the Regional Director's report recom-mending disposition of the same. The Board hasreviewed the record in light of the Employer'sexceptions2and brief and hereby adopts the Region-al Director's findings and recommendations.The Employer's Objection 3 alleges that one ballotwas improperly counted as a void ballot when it wasclear that the voter intended to cast a "No" vote, asevidenced by the word "No" written on the back ofthe ballot. The Regional Director's investigationdisclosed that the disputed ballot had no markingson its face, but had the word "No" written on theblank reverse side. The Regional Director, relying onthe rationale in Columbus Nursing Home, Inc., 188NLRB 825 (1971), concluded that the Board agentacted properly in voiding the improperly markedballot. He therefore recommended that the objectionbe overruled. The Employer has excepted to theRegional Director's recommendation and, essential-ly, urges the Board to reconsider its stated policy inlight of the contrary court decisions.3We agree with the Regional Director that the ballotin dispute should be declared void for the voter"displayed a remarkable indifference to the instruc-tions and to time-honored election procedures ingeneral." Columbus Nursing Home, Inc., supra at 825-826. As we stated in that case (at 825):It is the policy of the Board to count irregularlymarked ballots whenever the intent of the voter isclearly apparent. However, where, as here, aballot contains no markings on its face, anyconclusion drawn about the voter's intent basedon markings on the back of the ballot must bealmost entirely speculative. Rather than [sic]I The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 68 for the Petitioner, 67 against, with8 challenged ballots, a sufficient number to affect the results of the election.One ballot was declared void.2 In the absence of exceptions thereto, we adopt, proforma, the RegionalDirector's recommendation that the issues raised by the eight challengedballots be remanded for a heanng, and that the Employer's Objections 1, 2,234 NLRB No. 101engage in such speculation, the Board has, since1951, followed a policy of invalidating ballotsmarked in a manner so radically different fromthe normal method of marking ballots.Moreover, we agree with Circuit Judge Heaney'swell-reasoned dissent in Roberts Door and Window,supra at 353, where he points out that two additionalreasons exist for not counting such ballots:The first is certainty. Employees, under currentBoard policy can be told plainly that no ballotsmarked on the reverse side will be counted.Under our decision today, such an instructioncannot be given. The second is that a rule givingthe Board discretion to count such ballots inevit-ably operates to the disadvantage of the employ-ees favoring Union representation. If the Boardrules that a ballot marked on the reverse sideshould be counted against the Union, there is noeffective way under existing precedents that theUnion can obtain meaningful court review. Theemployer, however, can have court review of adecision to count a ballot for the Union byrefusing to bargain.Accordingly, we respectfully adhere to our posi-tion, as most recently expressed in Columbus NursingHome, supra, notwithstanding the contrary decisionsof the U.S. Courts of Appeals for the Fourth, Fifth,and Eighth Circuits, until such time as the U.S.Supreme Court has passed on the matter. According-ly, we find the disputed ballot void and overrule theEmployer's Objection 3.ORDERIt is hereby ordered that a hearing be held before aduly designated Hearing Officer for the purpose ofreceiving evidence to resolve the issues raised by thechallenges to the ballots of James Hamblin, Sr.,Michael Hampl, Alfred Pemberton, Frederick JohnRhode VI, David Rudolph, Margaret Williams,Phyllis Jones, and Charles Ward.IT IS FURTHER ORDERED that following the hearing,the Hearing Officer designated for the purpose ofconducting the hearing shall prepare and cause to beserved on the parties a report containing resolutionsof the credibility of witnesses, findings of fact, andrecommendations to the Board, as to the dispositionof the challenges. Within the time prescribed by theand 5 be overruled. The Employer's exceptions to the Regional Director'srecommendation that its Objection 4 be overruled raised no material issuesof fact or law warranting reversing the Regional Director or a hearingherein.3 Roberts Door and Window Company v. N.LR.B., 540 F.2d 350 (C.A. 8,1976), N.LR.B. v. Tobacco Processors, Inc., 456 F.2d 248 (C.A. 4, 1972),N. L.R.B. v. Titche-Goettinger Co., 433 F.2d 1045 (C.A. 5, 1970).593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's Rules and Regulations, Series 8, as amended,either party may file with the Board in Washington,D.C., eight copies of exceptions thereto. Immediatelyupon the filing of such exceptions, the party filing thesame shall serve a copy thereof on the other partyand shall file a copy with the Regional Director. If noexceptions are filed thereto, the Board will adopt therecommendation of the Hearing Officer.IT IS ALSO FURTHER ORDERED that the above-entitled case be, and it hereby is, remanded to theRegional Director for Region 1 for the purpose ofarranging such hearing, and that the said RegionalDirector be, and hereby is, authorized to issue noticethereof.MEMBER MURPtHY, dissenting in part:I agree with my colleagues' decision to adopt thefindings and recommendations of the Regional Di-rector in all respects except his recommendation tooverrule Objection 3. The question raised in Objec-tion 3 is whether in this election, involving a singlepetitioning Union, the Board agent improperly void-ed a ballot containing no markings on its face butbearing the word "NO" on its back. I believe that theballot should have been counted since it clearlyshows that the voter intended to vote against repre-sentation by the Union. I believe the time has comefor the Board to reevaluate its position stated inColumbus Nursing Home, Inc., supra. I fully agreewith the rationale of the three circuit courts ofappeals, cited by the majority in footnote 3, supra,which have disagreed with the Board's practice since1951 of voiding ballots which, as here, are unmarkedon the front but clearly express the voter's intent onthe back.4In this case, as in the three circuit court decisions, astandard National Labor Relations Board ballotasked the employee-voter the question: "Do youwish to be represented for purposes of collectivebargaining by-the named Union?" The ballot in-structed the voter to mark an "X" in the square of hisor her choice beneath the word "yes" or beneath theword "no." The voter in each of the four cases failedto place an "X" in the box of his or her choice, butinstead, wrote the word "No" on the blank reverseside of the ballot. In my judgment, and in that of thethree courts, this manner of marking a ballot, whiledeviating from specific instructions on the ballot,clearly revealed the voter's choice.The Board reasons for invalidating ballots markedin this manner are threefold. First, the intent of thevoter is not c ;tten on the backof the ballot. Second, marking on the back of a ballot4 Before 1951 it was the Board's practice to count ballots marked in thismanner since such ballots were unambiguously marked and the voter'smakes it easy to identify the voter and could be usedby a party to the election to insure that an employeevotes in a particular manner. Third, it would beunnecessarily time-consuming for the Board agentcounting the ballots to be required to turn over eachballot to examine its reverse side.I reject these arguments substantially for thereasons stated by the courts. Thus, a ballot with theword "No" or "Yes" on its back clearly manifests thevoter's intent. The Board's policy has been to countany ballot even if irregularly marked, if it contains aclear expression of the voter's preference. GregMoore Co., 178 NLRB 483 (1969); Knopp SherrellCompany, 181 NLRB 1547 (1968); Bridgeton Transit,124 NLRB 1047 (1959); Pioneer Electronics Corpora-tion, 112 NLRB 1010 (1955). A ballot marked on itsback no more discloses the identity of the voter thana ballot bearing irregular markings on its face.Finally, it would not be unduly burdensome or timeconsuming for the Board agent conducting the countto flip each ballot over.As stated, the courts have not been persuaded bythe Board's reasoning on this issue. It is noteworthythat the Fifth Circuit in Titche-Gottinger, supra,rejected the Board's argument that marking a balloton the reverse side is too radical a departure from theaccepted norm in marking ballots to permit conjec-ture as to the voters' intent. The court noted that theBoard's policy has consistently been to give effect tothe voters' intent whenever possible. Similarily, theFourth Circuit in Tobacco Processors, supra, in a briefper curiam opinion, declined to enforce the Board'sbargaining order because "the Board excluded fourballots which were blank on their face but which hadthe word 'no' written on their back. The ballotsshould have been counted since they clearly mani-fested the voters' intention not to be represented bythe Union." Likewise, the Eighth Circuit, in RobertsDoor and Window Company, supra, denied enforce-ment of the Board's bargaining order, stating theycould find no justification or logic in a distinctionbetween counting ballots which were unconvention-ally marked on their face while voiding ballots notmarked on their face, but evidencing the voters'intent on their back. Additionally, the court was notpersuaded by the Board's arguments that the mis-marked ballot provided a means of identifying thevoter.For all of the foregoing reasons, I would find theballot in question to be a valid ballot and sustain theEmployer's Objection 3.intent was clear. Marshall, Meadows d Steward, Inc., 59 NLRB 1286, 1287(1944).594